Upon reargument, decision of this court, dated December 14, 1970, is recalled and order entered thereon vacated; and the following decision is rendered in substitution: Upon prior appeals by defendant from orders of the County Court, Westchester County, this court reversed in part one of the orders, dated February 2, 1968, and remitted the case to the County Court for a hearing, and directed that the appeal from another of the orders, dated December 18, 1968, be held in abeyance pending said hearing with respect to the subject matter of the appeal from the order of February 2, 1968 (People v. Martin, 32 A D 2d 927 [two decisions]). Such hearing has been held and resulted in a further order of the same court, dated December 8, 1969 and entered January 7, 1970; and defendant has appealed therefrom. Appeal from order of December 18, 1968 dismissed. In view of the rendition of judgment by the County Court, Westchester County, August 26, 1969, resentencing defendant, the issue raised on that appeal is academic. Order of December 8, 1969 and entered January 7, 1970 affirmed on the opinion of Mr. Justice Marbaeh in the County Court. Munder, Acting P. J., Latham, Shapiro, (Julotta and Brennan, JJ., concur.